¶ 1 This case came before the Court on its February 7, 2019, En Banc Conference to consider the petition for review and the Respondent's motion to strike the Petitioner's reply. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review and the motion to strike the Petitioner's reply are both granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court.
/s/ Fairhurst, CJ. CHIEF JUSTICE